Citation Nr: 1109980	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991, and from November 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right knee sprain and assigned a noncompensable evaluation effective April 23, 2008.

An August 2009 rating decision increased the rating for the Veteran's service-connected right knee sprain to 10 percent, effective April 23, 2008.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in April 2009 the Veteran requested a local hearing with a decision review officer.  However, in July 2009 correspondence, such request was withdrawn.  See 38 C.F.R. § 20.704(e) (2010).


FINDING OF FACT

The Veteran's right knee sprain has been manifested by full extension and flexion limited to 130 degrees at worst, with end-of-range pain but without objective findings of recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2008 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A November 2008 letter advised the Veteran of what information and evidence is needed to substantiate his claim for a higher rating.  The case was last adjudicated in October 2009. 

In any event, the Veteran's claim for a higher disability rating arises from the initial grant of service connection for his right knee sprain.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records, lay statements, VA treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim for an increased initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he is entitled to a higher initial disability rating for his right knee sprain.  Such disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective April 23, 2008.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  Extension limited to 10 degrees warrants a 10 percent evaluation. Extension limited to 15 degrees warrants a 20 percent evaluation.  Extension limited to 20 degrees warrants a 30 percent evaluation.  Extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Turning to the evidence, throughout the record the Veteran has consistently complained of right knee pain behind the knee cap that he states has become progressively worse.  It has been noted that his right knee pain is worsened by activities such as being on his feet, lifting, and kneeling.  VA treatment records reflect continuing complaints of bilateral knee pain.

In May 2008, the Veteran underwent a VA joints examination.  On that occasion, it was noted that he had a normal gait and he did not use any assistive devices.  Examination of the right knee revealed no stress or tenderness with varus or valgus stress, negative anterior and posterior drawer sign, and negative Lachman test.  The Veteran did experience tenderness with Murphy's sign to the medial aspect of his right knee.  Range of motion of the Veteran's right knee measured 130 degrees of flexion out of 140 degrees without pain, and 0 degrees of extension without pain.  It was noted that upon repetitive range of motion, the Veteran maintained the above-stated range of motion without any additional limitations or functional impairment.  It was also noted that x-rays of the right knee dated February 2008 did not show any abnormalities upon lateral flexion and extension views.  February 2008 standing films showed minor narrowing of the medial knee joint compartment bilaterally.  The Veteran was diagnosed with a right knee sprain secondary to his service connected left knee disability.  

In November 2008, a VA progress note indicated that upon physical examination of the Veteran's right knee, no effusion was present and his range of motion was good but painful with extension.  Specific measurements for range of motion were not listed.  The Veteran was assessed with an internal derangement of the left knee status post surgery, with similar pain and disability with the right knee.

In December 2008, VA treatment records indicate that the Veteran was unable to complete a two mile run, a two-and-a-half mile walk, swim, bike ride, or sprint.  It was further noted that the Veteran was incapable of lower body training, lifting or carrying more than 20 pounds, standing for long periods of time, marching, kneeling, bending, or stooping, due to bilateral knee arthropathy.

In January 2009, the Veteran underwent an MRI on the right knee which was interpreted as being within normal limits.  In March 2009, physical examination of the right knee indicated the Veteran had full range of motion and no swelling; however, point pain was noted over the medial femoral condyle medial to the patella and range of motion with compression of the same areas caused increased point pain.  An impression of tendonitis was noted.  During a VA physical therapy consult, it was noted that the Veteran reported he could not perform his duties at work, complete the National Guard fitness examination, or work around his house due to his knee pain.  The Veteran's gait was described as independent at the community level without use of an assistive device.  A varus deformity of the knee was also noted.  The Veteran's range of motion was within functional limits except that pain increased at end of range knee extension bilaterally and pain increased at end of range knee flexion bilaterally with therapist overpressure.  The Veteran's strength of the bilateral lower extremities was 5/5 with increased pain behind the knee cap with restricted knee extension bilaterally.  Examination of the right knee indicated that McMurray's test was positive for pain when testing for medial meniscus pathology, and the right patella lateral glide produced pain along the medial border of the right patella.  All other passive patella movements were negative for pain.  

In April 2009, the Veteran underwent physical therapy for his knee pain.  On that occasion, the Veteran reported continued right knee pain rated at 4 out of 10, with 10 being the worst.  Objective medical testing of his right knee indicated baseline right knee pain.  Upon passive right knee flexion and extension, the Veteran reported no change in his right knee pain.  Ultimately, the therapist noted that the Veteran's knee did not appear to have a directional preference so Veteran's physical therapy program was changed to help maximize the strength of his hamstring and quad muscles in attempts to help improve the stability of the Veteran's knees and minimize his knee pain.  

A May 2009 VA physical therapy discharge note indicated that the most effective way to manage the Veteran's knee pain was to maximize the range of motion of his knees through an at home exercise program.  On this occasion, the Veteran's subjective complaints consisted of knee pain on the insides and back of his right knee which he rated at a 6 or 7 out of 10.  Upon physical examination, right knee range of motion was within functional limits without increased pain with active knee flexion or extension.  In addition, no increased pain with passive knee flexion or extension with or without overpressure was noted.  Upon repeated right knee flexion and extension, no change in pain was noted.  No pain with passive patellar mobility testing was noted.  

In August 2009, the Veteran underwent a further VA joints examination.  On that occasion the Veteran reported that his right knee pain had gotten progressively worse.  The Veteran reported treating his pain with capsaicin cream, cortisone injections, and ibuprofen.  He stated that he experienced pain, weakness, inflammation, and locking episodes that occurred one to three times per month.  He stated that there were no limitations to walking or standing, unless he kept his knees locked, in which case he could only stand for 5 minutes.  There were no constitutional symptoms or incapacitating episodes of arthritis reported.  The Veteran reported using a brace and his gait was normal without evidence of abnormal weight bearing.  Upon physical examination of the right knee, the Veteran was not experiencing any crepitation, masses behind the knee, clicking, snapping, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormalities.  However, crepitus of the right knee was noted.  Range of motion of the right knee was normal, with flexion to 140 degrees and extension to 0 degrees.  No objective evidence of pain following repetitive motion was noted and no additional limitations after three repetitions of range of motion were present.  No joint ankylosis was noted.  

At the August 2009 examination, the examiner further noted the February 2008 
x-rays of the Veteran's right knee as mentioned previously.  The August 2009 examiner diagnosed the Veteran with a right knee sprain and indicated that such diagnosis has significant effects on the Veteran's usual occupation, such as problems with lifting and carrying.  The examiner further noted that the Veteran was recently medically retired from the National Guard due to knees and hypertension.  The Veteran also reported that one of the requirements of the Veteran's current job was that he had to be a member of the National Guard so the Veteran was afraid that he would lose his job.  No effects on the Veteran's usual daily activities were noted.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right knee sprain is adequately evaluated as 10 percent disabling.  The medical evidence of record demonstrates that flexion of the right knee has been limited to 130 degrees at worst and extension has been full, with only some end of range pain being reported intermittently.  Thus, the objective findings of record do not reflect flexion limited to 30 degrees or less or extension limited to 15 degrees or more in order to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  Indeed, throughout the appeal period, neither the Veteran's extension nor flexion have been limited to a compensable degree.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).  

Moreover, as there is no objective evidence of extension limited to at least 10 degrees and flexion limited to at least 45 degrees at any point during the course of the claim, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

In addition, the Board notes that the Veteran complained of instability and/or locking during the course of the claim.  However, after carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the medical evidence of record demonstrates that the Veteran's right knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  None of the objective medical evidence indicates that the Veteran's right knee was unstable.  Indeed, stability testing on the May 2008 examination failed to reveal instability, and the Veteran denied instability or giving way during the 2009 VA examination.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  As such, a higher rating or separate rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 9-98 and 23-97.

Further, while the Veteran has reported locking of his knee, there is no objective evidence in the record reflecting dislocated semilunar cartilage in that knee to support a higher rating under Diagnostic Code 5258.  Indeed, an MRI of the right knee in January 2009 was normal.  Accordingly, Diagnostic Code 5258 is not for application.  

In summary, the Board concludes that the objective findings and subjective complaints of the Veteran's right knee sprain are adequately addressed by the 10 percent evaluation already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  Thus, the preponderance of the evidence is against a claim for a higher initial rating any time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right knee sprain is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


